                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 09, 2018
                      IN TH E UN IT ED STA TES DISTR IC T C O U R T
                                                                                  David J. Bradley, Clerk
                      FO R TH E SO UTH ERN D ISTR IC T O F TEXA S
                                  H O U STO N D IV ISIO N

M ICHAEL ALLYN KEN NEDY,                      j
(TDCJ-CID #1516203)                           j
              Plaintiff,                      j
                                              j             I
                                              j clvll-Ac-rlok 14-18-3213
FIFTH CIRCUIT COURT OF APPEALS,eta1.,j
                                     j
           Defendants.               j
                             M EM O R AN D U M A ND O PIN IO N


       M ichaelAllynKennedy,aTexasDepartmentofCriminalJusticeinm ate,suedin Septem ber

2018,alleging civilrights violations resulting from a denialof access to the courts. Kennedy,

proceeding pro se,suesthe U nited StatesCourtofAppealsforthe Fifth Circuitand a1lU nited States

districtcourtjudgesinTexas.
       The threshold issue is whether Kennedy's claim s should be dism issed as barred by

outstanding sanctions. A lternatively,the Courtconsidersw hetherthiscase should bedism issed as

frivolous.TheCourtconcludesthatK ennedy'sclaim sarebarredby outstanding m onetarysanctions,

and,alternatively,thatthey lack m eritand should be dism issed forthe reasonsstated below .

1.     K ennedy's A llegations

       Kennedy assertsthatthe U nited StatesCourtofAppealsforthe Fifth Circuitand allUnited

Statesdistrictcourtjudgesin Texashavedeniedhim accesstothecourts.Hecomplainsthatthe
Fifth Circuithasfailed to addresshisappealsand im properly im posed m onetary sanctionsin appeal

numbers92-8594and93-4837.Hecomplainsthatthedistrictjudgesrefusedtoaddresshispetitions
forhabeascorpus reliefin CivilA ction N um bers 6:14-498,6:18-50,and 6:18-67. K ennedy seeks
punitive damagesof$1,000,000.00.
lI.    O utstanding Sanctions

       On June 17, l993,the U nited States Court of A ppeals for the Fifth Circuit sanctioned

Kennedy in theam ountof$1,000.00 forfiling afrivolousappealinAppealNumber92-8594.The

Fifth Circuitw arned K ennedy thatno furtherappealsw ould beaccepted untilhepaid the sanction.

OnDecember16,1993,theFifth Circuitsanctioned Kennedy in the amountof$1,500.00 forfiling
an altered docum entin AppealN um ber93-4837.

       O n October 20,1995,the Fifth Circuitbarred K ennedy from filing any pleadings in any

Courtw ithin theFifth Circuituntilal1ofhispreviously im posed m onetary sanctionshad been paid.

Kennedyv.Scott,95-00176(5thCir.Oct.20,1995).A review oftheCourt'srecordsindicatesthat
K ennedy has failed to pay his outstanding sanctions.

       Thiscase isA D M IN ISTRA TIV ELY CLO SED pursuantto the sanction orderin Kennedy v.

Scott,95-00176(5thCir.Oct.20,1995).Thedocketrecord forthatproceedingdoesnotindicate
Kennedy has satisfied his sanctions. A ccordingly,K ennedy isnotauthorized to file a new action.

Other than proof of satisfaction of sanctions,future subm issions w illbe neither addressed nor

acknow ledged.

111.   Analysis

       Altematively,theCourtfindsthatKennedy'sclaimslackmerit.Under28U.S.C.jl915A,
federalcourts are authorized to review ,before docketing,if feasible,or in any event as soon as

practicable afterdocketing,a com plaintin a civilaction in w hich a prisoner seeks redress from a

governm entalentity or officer or em ployee of a governm ental entity. The coul't shall identify

cognizable claim s or dism iss the com plaint,or any portion ofthe com plaiht,ifthe com plaint is
frivolous,m alicious,orfailsto state aclaim upon which reliefmay be granted,orseeksmonetary

relief from a defendantw ho is im m une from such relief. Section 19l5A governs this suitby a

prisoner againsta prison official.

       A com plaintisfrivolousifitlacksan arguablebasisin law orfact.SeeD enton v.H ernandez,

504U.S.25,31(1992);Richardsonv.Spurlock,260F.3d495,498(5thCir.zoolltcitingSiglarv.
Hightower,112F.3d 191,193(5thCir.1997)).$kA complaintlacksanarguablebasisinlaw ifitis
based on an indisputably m eritless legaltheory,such as ifthe com plaintallegesthe violation ofa

legalinterestwhich clearly doesnotexist.'' Davis v.Scott,157 F.3d 1003,1005 (5th Cir.
l998)(quotingMccormickv.Stalder,105F.3d 1059,1061(5th Cir.1997)).
       Judgesareaffordedabsoluteimmunitywhentheyperform anonnaljudicialfunction,unless
theyareactingintheclearabsenceofalljurisdiction.Stump v.Sparkman,435U.S.349,357-60
(1978).Ajudge'sjurisdictionisconstruedbroadly'
                                             ,ajudgeisnotdeprivedofimmunitybecausethe
action hetook waserroneous,m alicious,orexceeded hisauthority. 1d.at357. The nature ofthe

function perform ed governs the im m unity analysis. Forrest v. *rhite,484 U .S.219, 227-229

(1g88ltdenyingjudgeabsoluteimmunitywhenperfonningadministrativeratherthanjudicialduties).
       KennedychallengestheactsandomissionsofdistrictandappellatejudgesintheFifthCircuit
who presided overproceedingsrelating to petitionsfor a writofhabeas corpus and civilrights

com plaints K em wdy has filed in the Fifth Circuitand districtcourts. Review ing pleadings and

imposingsanctionsarenormaljudicialfunctions.Thecivilactionsandappealswereproperlybefore
thefederaldistrictandappellatecourts.Thecomplained-ofactsagainstdistrictandcircuitjudges
aroseoutofthejudges'handlingofthecase.
       Therecordisclearthatthechallenged actsofjudgeswerejudicialacts.Kennedydoesnot
allege,nordoestherecord support,a clearabsence ofjurisdiction on thepartofthesejudicial
officers.Kennedy'sclaimsagainstthefederaldistrictandcircuitjudgeslackmeritbecauseKennedy
is seeking relieffrom partiesw ho are im m une from suit.

IV .   Conclusion

       Kennedy'smotiontoproceedinformapauperis,(DocketEntryNo.2),isDENIED.The
actionfiledbyM ichaelAllyn Kennedy(TDCJ-CID lnmate#1516203)isADM INISTRATIVELY
CLOSED pursuanttotheoutstandingsanctionorderinKennedy v.Scott,95-00176(5thCir.Oct.
20,1995).Alternatively,hisclaimslackanarguablebasisinlaw.HisclaimsareDISMISSED with
prejudiceunder28U.S.C.j 19l5A(b)(l).Kennedy'smotionforrecusal,(DocketEntryNo.4),is
D EN IED . A ny rem aining pending m otionsare DEN IED asm oot.

       The Clerk willprovide acopy ofthisorderby regularm ail,facsim iletransm ission,ore-m ail

tO'

              the TDCJ -O ffice ofthe GeneralCounsel,CapitolStation,P.O .Box 13084,A ustin,

Texas78711,Fax:512-936-2159.
                           ,

               the lnm ate Trust Fund, P.O . Box 629, H untsville, Texas 77342-0629, Fax:

936-437-4793.
            ,and

           the M anager of the Three-strikes List for the Southern D istrict of Texas at:

Three Strikes@ txs.uscourts.gov.
       SIGNED atHouston,Texas,on 0O1 C S 2212



                                             A LFRED H .BEN NET
                                             UN ITED STA TES D 1S RICT JU D GE
